t c memo united_states tax_court ruben g hinojos jr petitioner v commissioner of internal revenue respondent docket no filed date ruben g hinojos jr pro_se shari c mauney for respondent memorandum opinion couvillion special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction under rule the basis for the motion is that the petition was not timely filed under sec_6213 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in and additions to petitioner's federal income taxes year deficiency additions to tax sec_6651 dollar_figure dollar_figure big_number big_number petitioner did not appear on the date this case was calendared for trial at which time respondent filed the subject motion in the alternative respondent orally moved to dismiss for failure to prosecute properly a hearing was held on respondent's motions at the time the petition was filed petitioner's legal residence was visalia california the notice_of_deficiency statutory notice bears a date of date the petition was mailed on date and was filed with the court on date some days after the date appearing on the notice_of_deficiency to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition sec_6212 and sec_6213 93_tc_22 91_tc_1019 sec_6213 provides in pertinent part that a petition must be filed with the tax_court within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states this court has no jurisdiction over the case if a petition is filed beyond the prescribed 90-day time period 83_tc_626 respondent bears the burden of proving that the notice_of_deficiency was properly mailed 54_tc_1535 the date appearing on the notice_of_deficiency is not proof of the date of mailing southern calif loan association v commissioner 4_bta_223 this court requires respondent to establish that the notice_of_deficiency was properly delivered to the postal service for mailing 94_tc_82 proof of mailing is generally established by a properly postmarked u s postal service form_3877 and constitutes highly probative evidence that a notice_of_deficiency was in fact mailed on the date postmarked to the taxpayer listed on the form 60_tc_522 affd per curiam 499_f2d_550 2d cir august v commissioner supra pincite however the absence of a postmarked form_3877 is not fatal to the validity of the notice_of_deficiency when respondent submits other documentary_evidence or testimony to prove that the notice_of_deficiency was timely mailed see shuford v commissioner tcmemo_1990_422 affd without published opinion 937_f2d_609 6th cir cf 89_tc_321 in this case the statutory notice was sent to petitioner by mail addressed to p o box sunland park new mexico which was the address shown on petitioner's and federal_income_tax returns the statutory notice was issued by the internal_revenue_service center at albuquerque new mexico hereinafter the albuquerque center or center at the hearing on respondent's motion respondent to establish proof of mailing introduced into evidence u s postal service form_3877 form the form_3877 however while listing petitioner as one of the taxpayers to whom a statutory notice was mailed does not contain a postmark by the u s postal service usps however respondent submitted additional evidence to establish the fact and date of mailing consisting of an affidavit of lorraine sanchez an internal_revenue_service tax examiner at the albuquerque center as to the procedures followed at that center in mailing statutory notices when a statutory notice is prepared and is to be sent to a taxpayer the statutory notice is given a certified mailing number and recorded on a mailing list form_3877 which contains a listing of all taxpayers to whom statutory notices will be mailed on a particular day a tax examiner then double checks all of the statutory notices with the names on the mailing lists to verify that all statutory notices to be mailed out are listed the statutory notices are thereafter generally brought to the mailroom at the center for delivery to the post office on days when the tax examiner is unable to deliver the statutory notices directly to the post office the tax examiner will wait for the usps daily mail carrier usps carrier to arrive at that time the usps carrier is then given the statutory notices as well as the form_3877 the usps carrier double checks all of the statutory notices with the names on the form_3877 to verify that the names on the statutory notices match those on the form_3877 thereafter the usps carrier signs and dates the form_3877 the form_3877 is not stamped with a postmark by the usps carrier because the usps will not allow mail carriers to carry postmark rubber stamps this routine occurs in the normal course of business on average twice a week the form_3877 introduced into evidence in this case indicates that a statutory notice was sent by the albuquerque center to petitioner at the sunland park new mexico address for tax years and the form_3877 also indicates that statutory notices were sent to other taxpayers the form_3877 indicates that the receiving employee of the usps postmaster in this case the usps carrier received pieces of mail that day that were to be sent by certified mail return receipt the form_3877 is signed by the usps carrier and hand dated date as noted earlier the form_3877 does not contain a usps postmark based on the record in this case the court is satisfied that respondent established that the statutory notice sent to petitioner was mailed on date the date of the statutory notice date corresponds with the date shown on the form_3877 although the form_3877 was not stamped with a usps postmark the form_3877 was completed in the manner consistent with ms sanchez's attestations of the routine practice at the albuquerque center we have no reason to doubt the contemporaneous record ie the form_3877 signed and dated by a usps employee the form_3877 indicates that the appropriate number of statutory notices were sent by certified mail return receipt including one to petitioner at the sunland park new mexico address the lack of a stamped usps postmark on the form_3877 is not fatal in this case because the evidence submitted by respondent was sufficient to prove that the statutory notice was mailed on date magazine v commissioner supra shuford v commissioner supra the petition in this case was filed with the court on date days after the date the notice_of_deficiency was mailed since the petition was not filed within days from the date the notice_of_deficiency was mailed to petitioner the court has no jurisdiction over this case pyo v commissioner supra accordingly an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
